DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner’s amendment below to claim 1 addresses 35 USC 112 issues.  
Should the Applicant require a different amendment to the claim(s) above, the examiner is amenable to amendments filed under 37 CFR 1.312.

For example, claim 21 recites “the calibration values in each of the plurality of sets of calibration values define contributions, respectively, of a respective one of the plurality of actuators for that set of calibration values, to the first field for the plurality of points”.  This limitation does not appear to further limit claim 1.  Specifically, claim 1, lines 17-20, already recites “the calibration values, in each of the plurality of sets of calibration values, define amounts of contribution provided by a respective one of the first plurality of actuators to the first field for the plurality of points”.
Claim 21 also recites “the plurality of sets of calibration values include a respective designated set of calibration values for each of the first plurality of actuators.”  However, claim 1, lines 14-16, recites “the plurality of sets of calibration values for each of the plurality of sensors…”  Since claim 1 already indicates the sets of calibration values are for each of the plurality of sensors, it is unclear and indefinite how the sets of calibration values are for each of the plurality of actuators.  As disclosed in Applicant’s original specification at para. [0006], the calibration values are for each of the plurality of sensors.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21 is cancelled.

Allowable Subject Matter
Claims 1-13, 15-20 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 March 2021